EXHIBIT 99.1 Safe Bulkers, Inc. Sets Date for Second Quarter 2008 Results, Dividend Announcement, Conference Call and Webcast Earnings Release: Monday, August 11, 2008, After Market Closes Conference Call and Webcast: Tuesday, August 12, 2008 at 10:00 A.M. EDT Athens, Greece - July 14, 2008 Safe Bulkers, Inc. (the Company) (NYSE: SB), an international provider of marine drybulk transportation services, announced today that it will release its results for the second quarter ended June 30, 2008 after the market closes in New York on Monday, August 11, 2008. The Company also expects to announce the declaration of a dividend for the second quarter 2008 at that time. On Tuesday, August 12, 2008 at 10:00 A.M. EDT, the Companys management team will host a conference call to discuss the financial results. Conference Call details: Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1 (866) 819-7111 (US Toll Free Dial In), 0(800) 953-0329 (UK Toll Free Dial In) or +44 (0)1452-542-301 (Standard International Dial In). Please quote Safe Bulkers to the operator. In case of any problem with the above numbers, please dial 1 (866) 223-0615 (US Toll Free Dial In), 0(800) 694-1503 (UK Toll Free Dial In) or +44 (0)1452 586-513 (Standard International Dial In). Please quote Safe Bulkers to the operator . A telephonic replay of the conference call will be available until August 19, 2008 by dialling 1 (866) 247-4222 (US Toll Free Dial In), 0(800) 953-1533 (UK Toll Free Dial In) or +44 (0)1452 550-000 (Standard International Dial In). Access Code: 1859591# Slides and audio webcast: There will also be a live, and then archived, webcast of the conference call, available through the Companys website ( www.safebulkers.com ).
